Title: From Benjamin Franklin to the Conde de Campomanes, 5 June 1784
From: Franklin, Benjamin
To: Campomanes, Pedro Rodríguez, conde de



Sir,
Passy, June 5. 1784

I have received much Instruction and Pleasure in reading your excellent Writings; I wish it were in my Power to make

you a suitable Return of the same kind. I embrace the Opportunity my much esteemed Friend Mr Carmichael affords me, of sending you a late Collection of some of my occasional Pieces, of which, if I should live to get home I hope to publish another Edition much larger more correct & less unworthy of your Acceptance. You are engaged in a great Work, reforming the ancient Habitudes, removing the Prejudices, and promoting the Industry of your Nation. You have in the Spanish People good Stuff to work upon; and by a steady Perseverance you will obtain perhaps a Success beyond your Expectation; for it is incredible the Quantity of Good that may be done in a Country by a single Man who will make a Business of it, and not suffer himself to be diverted from that Purpose by different Avocations, Studies or Amusements.— There are two Opinions prevalent in Europe, which have mischievous Effects in diminishing national Felicity; the one, That useful Labour is dishonourable; the other that Families may be perpetuated with Estates. In America we have neither of these Prejudices, which is a great Advantage to us. You will see our Ideas respecting the first in a little Piece I send you called Information to those who would remove to America. The second is mathematically demonstrable to be an Impossibility under the present Rules of Law & Religion. Since tho’ the Estate may remain entire, the Family is continually dividing. For a Man’s Son is but half of his Family, his Grandson but a fourth, his Great Grandson but an Eighth, the next but a Sixteenth of his Family; and by the same Progression in only

nine Generations the present Proprietor’s Part in the then Possessor of the Estate will be but a 512th, supposing the Fidelity of all the succeeding Wives equally certain with that of those now existing: too small a Portion methinks to be anxious about, so as to oppose a legal Liberty of breaking Entails and dividing Estates, which would contribute so much to the Prosperity of the Country. With great & sincere Esteem and Respect, and best Wishes for the Success of your patriotic Undertakings, I have the honour to be Sir

M. de Campomanes

